Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Do (US 2007/0117524) discloses an apparatus (see at least figure 8) comprising: a plurality of wireless transceiver modules 11-14, each wireless transceiver module to be communicatively coupled to a corresponding external transceiver module; one or more antennas 3 to exchange signal data with the plurality of external transceiver modules; a radio frequency (RF) circulator 4 comprising a plurality of ports, including: a first port to receive signal data from the one or more antennas 3 (see the port coupled to antenna 3); a second port to output signal data from the plurality of wireless transceiver modules 11-14 to the one or more antennas 3 (see the port coupled to output of amplifier 1); and a third port to direct signal data from the first port to one or more of the plurality of wireless transceiver modules (see the port coupled to input of amplifier 2); one or more amplifiers 2, 1 to amplify the signal data received by the one or more antennas and signal data to be transmitted by the one or more antennas; a signal splitter/combiner 5, 6.
Minarik (US 6,018,644) discloses an apparatus (see at least figure 5) comprising: a plurality of wireless transceiver modules (see a plurality of transmitters and receivers), each wireless transceiver module to be communicatively coupled to a corresponding external transceiver module; one or more antennas 148 to exchange signal data with the plurality of external transceiver modules; a radio frequency (RF) circulator comprising a plurality of ports (see column 7 lines 40-45); one or more amplifiers 160, 116 to amplify the signal data received by the one or more antennas and signal data to be transmitted by the one or more antennas; a signal splitter/combiner 142.
Regarding independent claim 1, Do, and Minarik, either alone or in combination, fails to disclose an apparatus comprising: a plurality of wireless transceiver modules, each wireless transceiver module to be communicatively coupled to a corresponding external transceiver module; one or more antennas to exchange signal data with the plurality of external transceiver modules; a radio frequency (RF) circulator comprising a plurality of ports, including: a first port to receive signal data from the one or more antennas; a second port to output signal data from the plurality of wireless transceiver modules to the one or more antennas; and a third port to direct signal data from the first port to one or more of the plurality of wireless transceiver modules, and to direct signal data from one or more of the plurality of wireless transceiver modules to the second port; one or more amplifiers to amplify the signal data received by the one or more antennas and signal data to be transmitted by the one or more antennas, wherein the one or more amplifiers are operatively coupled to the first and second ports; a signal splitter/combiner disposed between the RF circulator and the plurality of wireless transceiver modules, the signal splitter/combiner operatively coupled to the third port and configured to: split the received signal data from the one or more antennas into a plurality of signal channel data corresponding to each of the plurality of wireless transceiver modules; and combine signal channel data from the plurality of wireless transceiver modules into a multi-channel signal data.
Regarding independent claim 9, dependent claims 2-8, 10-19, and 20, they are allowed for similar reasons with respect to independent claim 1 as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646